"Warner, J.
In July, 1866, Jacob Ross, a person of color, died intestate, leaving a widow, and his illegitimate son, Alfred Ross, a person of color, who claims one-half of the intestate’s estate as his illegitimate child, under the provisions of the Act of 9th March, 1866, alleging that the intestate, during his life, and at the time of his death, always recognized, owned and treated him as his son and child. The 3d section of the Act of 9th March, 1866, enacts “that every colored child heretofore born is. declared to be the legitimate child of his mother, and also of his.colored father, if acknowledged by such father.” On the 12th December, 1866, the General Assembly passed another Act explanatory of the'3d section of the Act of 9th March, 1866, by which it is declared, “that the third section of .the above recited Act shall be so construed as to apply only to such children as were born within what was regarded as a state of wedlock, or where the parents were living together as husband and wife.” The intestate died between the dates of these two Acts, and the question is, whether the complainant in the bill is entitled to claim his share of the intestate’s estate as his legitimate child, under the provisions of the first Act, which was in full force and effect at the time of the intestate’s death. It is a general, fundamental, principle that all laws should be made to commence in futuro, and be notified before their commencement, which is implied in the term “prescribed:” 1st BR Com., 46. By the 6th section of the Code, it is declared that “laws only prescribe for the future, they cannot impair the obligation of contracts, nor generally have a retrospective operation Wilder vs. Lumpkin, 4th Ga. Rep., 208. Construing these two Acts, in view of the common law rule and the provisions of the Code before cited, we are ofjthe opinion that the right of the complainant to inherit, as the legitimate child of his deceased father, at the time of his death, was a right vested in him under the law of the State, as the same existed at that time, according to the facts set forth in the record, and that the Act of 12th December, 1866, which was *342enacted subsequenty to the death of the intestate, and subsequently to the accrual of the complainant’s right, under the provisions of the Act of 9th March, 1866, did not defeat or take from him his right to inherit under the provisions of that Act.
Let the judgment of the Court below be affirmed.